Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-9, 12-13, 15-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Liew et al. (US 2016/0101565 A1, hereinafter Van Liew) in view of in view of Bickel et al. (US 2016/0096318 A1, hereinafter Bickel).
Regarding Claims 1-9, 12-13, 15-21, and 23-24, Van Liew teaches in Figures 1-3 an additive manufacturing method in which a 3D structure having non-symmetrical shapes having both concave and convex portions, with one of the features being printed being a nose that -- based on basic knowledge of human anatomy, at least suggests including voids within structure to form nostrils, voids that would then influence structural properties of the object and influence failure modes thereof -- is conformally printed around previously-deposited layers of print material.
While Van Liew is silent on how to translate the desired finished shape to the extruded material instructions, defining slices and curves to allow those slices to be deposited properly is an extremely well-known aspect of additive of manufacturing as confirmed by Bickel in [0004]-[0007]. Bickel further provides instruction to improve upon known additive manufacturing practices in [0072]-[0074], defining a harmonic function describing a potential between the initial boundary and the desired boundary, calculating a gradient of the harmonic function to determine a potential field between the initial boundary and the desired boundary, and integrating to determine potential field lines between the initial boundary and the desired boundary as a more detailed known way to fill 3D objects.
Therefore, it would have been obvious to use such a known detailed method as Bickel’s for filling in the previous combination’s 3D objects.
Such instruction would also entail or suggest the calculation of a plurality of offset curves, defined by arc lengths calculated using a manipulated solution to Laplace’s equation including tangent .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Van Liew and Bickel as applied to Claim 1 above, and further in view of Keating et al. (US 2013/0295338 A1, hereinafter Keating).
Regarding Claim 25, the previous combination teaches the apparatus as applied above, but is silent on increasing the degrees of rotational freedom.
In analogous art pertaining to additive manufacturing, Keating teaches in Figure 13B a method of conformal printing that uses a print head with three or more degrees of rotational freedom to offer benefits of cost, accuracy, and reach (per [0090]-[0092], and thus it would have been obvious to use such a print head in the previous combination to realize benefits in cost, accuracy, and reach.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, showing other forms of conformal printing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743